IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN

Oliver W. Miller Robert Smart and, Conrad Ten Eyck Assignees of Henry Hudson vs Austin E. Wing.

Amicable Action in Debt—five thousand Dollars—of September Term 1819
And now this IIth day of September 1819. It is agreed that the above action be entered on the Docket of the Supreme Court of September Term 1819.—being Debt on a bond in the penalty of five thousand Dollars,— conditioned for the payment of one thousand Dollars on or before the first day of January 1818 — one other sum of one thousand dollars on or before the first day of January 1819—and the further sum of five hundred dollars on or before the first day of January 1820—The said Bond bearing date the third day of December 1816—That it be considered as effectual as if a writ *590had issued and been served & that Special bail be entered in like manner as in other cases with release of the errors if any be alledged on acct. of the want of writ—it being expressly agreed that by consent a writ shall be considered as issued & returned legally
John L. Leib Atty for pltff
WM Woodbridge
Atty for Deft.
To Peter Audrain Esqr
Clerk of the Supreme Court &c